Mr. Chief Justice McIver.
I concur in the result, because, while I think the plea of usury was not sufficiently *614stated, yet as it is manifest that the defendant intended and attempted to plead usury, and only omitted to allege all of the facts necessary to support snch a plea, it was a proper case for amendment. For that reason, I concur in reversing the judgment and remanding the case, when, as I think, the defendant should be allowed to amend his answer, by setting forth all the facts necessary to support the plea of usury.